Citation Nr: 0020047	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD) and for the residuals of shell 
fragment wounds of the right neck and the left and right 
knees.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1999.  

(The issue of a total compensation rating based on individual 
unemployability is the subject of the Remand portion of this 
document.)



FINDINGS OF FACT

1.  In May 1973, the RO denied the veteran's original claim 
of service connection for shell fragment wounds of the left 
leg, both knees and right neck on the basis that he had 
failed to report for a scheduled VA examination.  

2.  The veteran is shown to have been sent an FL 21-812 
informing him of this decision and notifying him that no 
further action would be taken unless he demonstrated his 
willingness to report for an examination; the veteran failed 
to respond to the notice.  

3.  The FL 21-812 is shown to have been mailed to veteran's 
address of record; the notification was not returned as 
undeliverable.  

4.  The RO received the veteran's claim of service connection 
for diabetes mellitus on April 20, 1998; the RO subsequently 
received his application to reopen his claim of service 
connection for the residuals of shell fragment wounds of the 
right neck and the right and left knees and his original 
claim of service connection for PTSD.  

5.  In a July 1998 decision, the Board granted service 
connection for PTSD and for the residuals of shell fragment 
wounds of the right neck and the right and left knees; the RO 
assigned an effective date of April 20, 1998.  



CONCLUSION OF LAW

An effective date earlier than April 20, 1998 for the grant 
of service connection for PTSD and for the residuals of shell 
fragment wounds of the right neck and right and left knees is 
not warranted. 38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

A review of the claims file shows that the veteran submitted 
a claim of service connection for shrapnel wounds of the 
right neck, left leg and both knees in February 1973.  The 
documentation in the claims folder shows that veteran failed 
to report for a VA examination scheduled in conjunction with 
that claim in March 1973.  

The veteran was notified in May 1973 that his claim had been 
denied due to his failure to report for the VA examination.  
The record includes documentation showing that a FL 21-812 
was to be generated and mailed to the veteran's address of 
record.  He was informed in that communication that no 
further action would be taken unless the veteran informed the 
RO of his "willingness to report for examination by signing 
the statement below and returning this letter."  The veteran 
is not shown to have responded to the communication.  

On April 20, 1998, the RO received the veteran's claim of 
service connection for diabetes mellitus.  

On May 13, 1998, the RO received the veteran's original claim 
of service connection for PTSD and his application to reopen 
his claim of service connection for the residuals of shrapnel 
wounds of both knees and the neck.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
a reopened claim following an earlier denial is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).  

At the outset, the Board notes that the veteran contends that 
he did not receive the May 1973 notice of disallowance of his 
claim.  

However, the Board finds that the evidence of record 
indicates that the notice of the disallowance of his claim 
was to have been generated in May 1973.  "Principles of 
administrative regularity dictate a presumption that 
government officials 'have properly discharged their official 
duties.'" Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  In the absence of the submission of 
"clear evidence to the contrary," the presumption cannot be 
rebutted.  Id.  

The veteran's current assertions in this regard that he did 
not receive the May 1973 communication alone are insufficient 
to rebut the presumption of administrative regularity.  See 
Mindenhall, supra.  The evidence also shows that the notice 
was sent to the address of record for the veteran.  There is 
no indication that the notice was returned as undeliverable 
or other competent evidence to support his assertions that he 
did not receive it.  Thus, the veteran must be presumed to 
have been notified of the May 1973 RO disallowance of his 
claim.  

As noted hereinabove, the veteran is not shown to have 
responded to the denial or otherwise to indicated his 
willingness to appear for the scheduled VA examination.  The 
veteran is next shown to have filed a claim of service 
connection for diabetes mellitus that was received by VA on 
April 20, 1998 and an additional claim of service connection 
for PTSD and application to reopen his claim of service 
connection for the shell fragment wound residuals that were 
received in May 1998.  In granting service connection for 
PTSD and for residuals of shell fragment wounds of the right 
neck and the right and left knees, the RO assigned the 
effective date of April 20, 1998.  As the effective date in 
this case cannot be earlier that the date of receipt of claim 
or the date entitlement arose, April 20, 1998 is the earliest 
date that is assignable in light of the applicable 
regulations.  Accordingly, the claim for an effective date 
earlier than April 20, 1998, for the grant of service 
connection for PTSD and the residuals of shell fragment 
wounds of the right neck and the right and left knees must be 
denied by operation of law.  38 C.F.R. § 3.400(b)(2), (r).  



ORDER

The claim for an effective date earlier than April 20, 1998 
for the grant of service connection for PTSD and the 
residuals of shell fragment wounds of the right neck and 
right and left knees is denied.  



REMAND

The veteran is also seeking a total rating based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  

Service connection is currently in effect for PTSD, evaluated 
as 30 percent disabling; residuals of shell fragment wounds 
of the left and right knee, each evaluated as 30 percent 
disabling; and residuals of shell fragment wound of the right 
neck, evaluated as noncompensable. 

On VA psychiatric examination in June 1998, the examiner 
found that the Global Assessment of Functioning (GAF) Scale 
score was 70 and that his GAF was probably much lower given 
his medical problems, which were not included in that score.  
The report of VA examination in June 1998, regarding the 
service-connected residuals of shell fragment wounds, shows 
that the veteran reported having pain, swelling and 
instability of the knees.  However, the examiner did not 
discuss of the effect of those disabilities on his 
employment.  In October 1999, the veteran testified that he 
was unable to work due to his service-connected disabilities.  

The Board finds that further examination should be conducted 
on remand. 38 C.F.R. § 4.2 (1999). In addition, any pertinent 
treatment records should be obtained for review.

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD and residuals of shell fragment 
wounds of the right neck and the left and 
right knees since November 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of shell fragment wounds of the 
right neck and the right and left knees.  
All indicated tests, including X-ray 
studies.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should identify all muscle 
groups affected by the veteran's service- 
connected disabilities and state the 
degree of damage caused by the shell 
fragment wounds.  The examiner should 
ascertain the degree to which the veteran 
has functional loss due to pain 
associated with the service-connected 
disabilities.  The examiner should also 
be requested to determine whether, and to 
what extent, the each knee exhibits 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  A complete rationale for 
any opinion expressed must be provided.  
Finally, the examiner should provide an 
opinion concerning the effect of the 
veteran's disabilities on his 
employability.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.

4.  After undertaking any necessary 
development, the RO should readjudicate 
the veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


